Citation Nr: 1612149	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for psychiatric disability and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In March 2014, the Veteran submitted an initial VA Form 9, wherein she stated she wished to attend a videoconference hearing before a Veterans Law Judge.  However, the Veteran subsequently appointed an attorney to represent her in August 2014.  Following his appointment as the Veteran's representative, the attorney requested a complete copy of the Veteran's claims file, as well as a postponement of the above-requested Board hearing that was scheduled to be conducted the same month he was appointed representative.  In subsequent correspondence, the Veteran's attorney has reiterated the Veteran's desire to attend a Board hearing.  The Veteran has not yet been scheduled for her requested hearing.  As the RO schedules videoconference hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of her appeal.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




